Case 3:19-cv-00843-GCS Document 36 Filed 06/04/20 Page 1 of 2 Page ID #885




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BILLIE I. HEADD-BELL,                             )
                                                   )
                       Plaintiff,                  )
                                                   )
 vs.                                               )   Civil No. 19-cv-843-GCS
                                                   )
 COMMISSIONER of SOCIAL                            )
 SECURITY,                                         )
                                                   )
                       Defendant.


                             ORDER for ATTORNEY’S FEES

SISON, Magistrate Judge:

       This matter is before the Court on the parties’ Amended Joint Motion to Award

Attorney Fees and Costs. (Doc. 35).

       The parties agree that Plaintiff is entitled to attorney fees and expenses in the

amount of $7,431.31.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§2412(d)(1)(B). The Court further finds that the agreed upon amount is reasonable and

appropriate. This award shall fully and completely satisfy any and all claims for fees and

expenses that may have been payable to Plaintiff in this matter pursuant to the EAJA, 28

U.S.C. §2412. Per the parties’ agreement, this motion does not include Plaintiff’s costs,

and Plaintiff may file a separate bill of costs.




                                               1
Case 3:19-cv-00843-GCS Document 36 Filed 06/04/20 Page 2 of 2 Page ID #886




       The parties’ Amended Joint Motion (Doc. 35) is GRANTED. The Court awards

Plaintiff attorney’s fees and expenses in the amount of $7,431.31 (seven thousand, four

hundred thirty-one dollars and thirty-one cents).

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that

is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by

Plaintiff.

       IT IS SO ORDERED.
                                                                   Digitally signed
       DATE: June 4, 2020.                                         by Judge Sison
                                                                   Date: 2020.06.04
                                                                   15:47:48 -05'00'
                                          _________________________________________
                                          GILBERT C. SISON
                                          United States Magistrate Judge




                                             2
